DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 7, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by applicant-submitted Cooley et al., Design of sparse Halbach magnet arrays for portable MRI using a genetic algorithm, IEEE Trans Magn. 54(1), Jan. 2018 (Cooley I).

	Regarding claim 1, Cooley I discloses an assembly for providing a B0 magnetic field for a magnetic resonance imaging (MRI) system, the assembly comprising:
	a plurality of rods extending along a common longitudinal direction and positioned to form a bore extending along the common longitudinal direction, the plurality of rods including a first rod (Cooley I, e.g., page 16, Fig. 2a, plurality of rods in the form of rungs of layers 2 and 3, with the rungs extending along a common longitudinal direction (x) and positioned to form a bore extending along the common longitudinal direction), the first rod comprising:
		ferromagnetic segments, each having a net magnetization in a plane that is substantially perpendicular to the common longitudinal direction (Cooley I, e.g., page 16, Fig. 2a, a first rung in layer 2 or 3 comprises ferromagnetic segments in the form of 1” magnet cubes, with each magnet cube having a net magnetization in a plane (yz) that is substantially perpendicular to the common longitudinal direction (x) in order to produce B0 in z direction; see page 15, Fig. 1, which is the principle applied in Fig. 2a using discrete magnets; also see Fig. 5a annotated below showing the first rod); and
		non-ferromagnetic segments (Cooley I, e.g., page 5, first full paragraph, non-magnetic spacer; also see page 19, Fig. 5, plastic spacers indicated by gaps in rung in layer 3 (outer layer)).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (plastic spacer(s) in gaps)][AltContent: textbox (first rod)] 
    PNG
    media_image1.png
    399
    434
    media_image1.png
    Greyscale

Cooley I, Fig. 5b annotated

	Regarding claim 2, Cooley I discloses wherein the first rod contains a sub-rod consisting of one or more of the non-ferromagnetic segments and each end of the sub-rod is adjacent to one of the ferromagnetic segments (see Cooley I, Fig. 5a as annotated above, sub-rod consisting of one or more of the plastic spacers, with each end of the contiguous set of plastic spacers being adjacent to one of magnet cubes).

	Regarding claim 3, Cooley I discloses wherein the plurality of rods is positioned to provide a substantially homogeneous magnetic field within an imaging region within the bore (see Cooley I as applied above, Cooley I’s arrangement provides a substantially homogeneous magnetic field within an imaging 0 fields with standard MRI homogeneity levels (e.g., 0.1 ppm over FOV)).

	Regarding claim 7, Cooley I discloses wherein each of the plurality of rods has a same length (Cooley I, see, e.g., Fig. 2a-b; also see Fig. 7).

	Regarding claim 15, Cooley I discloses a method of manufacturing an assembly for providing a B0 magnetic field for a magnetic resonance imaging (MRI) system, the method comprising:
	accessing information specifying segment layouts for each of a plurality of rods including a first layout for a first rod in the plurality of rods, the first layout indicating positions for ferromagnetic segments and non-ferromagnetic segments in the first rod and net magnetization orientations for at least some of the ferromagnetic segments (Cooley I, e.g., pages 4-8, section II, including design using full geometric model (section A) and magnet design optimization (sections B and C); also see Fig. 5 showing chosen distribution for the 1″ cubes for the two magnet design goals; also see annotated Fig. 5a set forth above in connection with claim 1 which indicates positions for ferromagnetic segments and non-ferromagnetic segments in a first rod; also see section A, top of page 5, possible magnet designs are represented by the magnet design vector, M, containing magnet indicator values (0, 1, or 2) for each cube location, with a value of 0 indicating a nonmagnetic spacer, a value of1 indicating a grade N42 magnet (Br = 1.32 T), and a value of 2 indicating a grade 
	obtaining ferromagnetic segments and non-ferromagnetic segments (see Cooley I as applied above, obtaining nonmagnetic spacers and cube magnets to construct magnet according to design goal);
	assembling the plurality of rods from the ferromagnetic segments and the non-ferromagnetic segments in accordance with the information specifying segment layouts, the assembling comprising:
		assembling the first rod, using at least some of the ferromagnetic segments and at least some of the non-ferromagnetic segments, in accordance with the first layout by orienting at least some of the ferromagnetic segments in accordance with the net magnetization orientations (Cooley I, e.g., Fig. 7; also see pages 9-10, section B, Figure 7 shows the constructed Halbach magnet designed with a monotonic encoding field target); and
		assembling the plurality of rods into an arrangement in which the plurality of rods extend along a common longitudinal direction and form a bore extending along the common longitudinal direction (Cooley I, e.g., Fig. 7; also see pages 9-10, section B, Figure 7 shows the constructed Halbach magnet designed with a monotonic encoding field target).

	Regarding claim 17, Cooley I discloses wherein assembling the first rod further comprises: orienting at least some of the ferromagnetic segments in accordance with a net magnetization orientation positioned in a plane that is substantially perpendicular to the common longitudinal direction based on a physical characteristic of each of the at least some of the ferromagnetic segments (see Cooley I as applied to claim 15, when the first rod (as well as the other rods) of Cooley’s arrangement are assembled, the cube magnets are oriented in accordance with a net magnetization orientation positioned in a plane (e.g., the yz plane, see Fig. 5b) that is substantially perpendicular to the common longitudinal direction (e.g., the x axis, see Fig. 5b) based on a physical characteristic of each of the cube magnets, e.g., the grade of the magnet).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 9, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cooley I.

	Regarding claim 9, Cooley I is not relied upon as explicitly disclosing wherein the assembly weighs less than 120 kg.  Cooley I instead discloses total weight of the constructed magnet is 122 kg (Cooley I, e.g., page 9, last 3 lines).  	At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to construct an assembly that weighs less than 120 kg because applicant has not disclosed that a weight of less than 120 Kg provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Cooley I’s assembly, and applicant’s invention, to perform equally well with either 122 kg assembly weight taught by Cooley I or the claimed less than 120 kg assembly weight because both assemblies would 0 fields with suitable homogeneity for MRI imaging equally well.

	Regarding claim 11, Cooley I at least suggests a magnetic resonance imaging (MRI) system, comprising: the assembly of claim 1; gradient coils; at least one radio frequency transmit coil; and a power system configured to provide power to the gradient coils and the at least one radio frequency transmit coil (Cooley, e.g., pages 5-6, section B, the first design targets the generation of a traditional homogeneous polarizing field, B0, envisioned for use in a traditional scanner employing switchable gradient coil encoding; also see page 4, section A, increased diameter for the insertion and removal of the RF coils at the superior-end; also see page 12, Conclusion, ample space is allowed for necessary RF coils; the use of switchable gradient coil encoding and RF coils necessarily entails a power system configured to provide power to the gradient coils and the RF coil(s)).

	Regarding claim 14, Cooley I discloses a method, comprising: capturing, using the MRI system of claim 11, at least one magnetic resonance image (see Cooley I as applied to claim 11 above).

Claims 4-6, 10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cooley I in view of US 2014/0111202 to Wald et al. (Wald).

Regarding claim 4, Cooley I is not relied upon as explicitly disclosing wherein a first of the ferromagnetic segments is cylindrical.  In closely related art, Wald discloses an assembly for providing a B0 magnetic field for a magnetic resonance imaging (MRI) system that includes a plurality of rods extending along a common longitudinal direction and positioned to form a bore extending along the common longitudinal direction, with the plurality of rods including a first rod that includes ferromagnetic segments, with each segment having a net magnetization in a plane that is substantially perpendicular to the common longitudinal direction, and with a first of the ferromagnetic segments being cylindrical (Wald, e.g., Figs. 1-7 and paragraphs 23-30; see paragraph 28 in particular, the cross-section of the permanent magnets 30 may be a square, rectangle, circle, hexagon, or the like; the examiner notes that a circular cross-section corresponds to a cylindrical segment).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Cooley such that a first of the ferromagnetic segments is cylindrical for at least the reason that cylindrical ferromagnetic segments are suitable for generating a B0 magnetic field in a Halbach array of the type disclosed by Cooley (Wald, e.g., paragraph 28).

	Additionally or in the alternative, the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each 

	Regarding claim 5, Cooley I is not relied upon as explicitly disclosing wherein a first of the ferromagnetic segments is shaped as a truncated cylinder having a first flat surface and a second flat surface opposing the first flat surface along the common longitudinal direction and a third flat surface extending from the first flat surface to the second flat surface along the common longitudinal direction.  In closely related art, Wald discloses an assembly for providing a B0 magnetic field for a magnetic resonance imaging (MRI) system that includes a plurality of rods extending along a common longitudinal direction and positioned to form a bore extending along the common longitudinal direction, with the plurality of rods including a first rod that includes ferromagnetic segments, with each segment having a net magnetization in a plane that is substantially perpendicular to the common longitudinal direction, and with a first of the ferromagnetic segments is shaped as a truncated cylinder having a first flat surface and a second flat surface opposing the first flat surface along the common longitudinal direction and a third flat surface extending from the first flat surface to the second flat surface along the common longitudinal direction (Wald, e.g., Figs. 1-7 and paragraphs 23-30; see paragraph 28 in particular, the cross-section of the permanent magnets 30 may be a square, rectangle, circle, hexagon, or the like; the examiner notes that a hexagonal cross-section provides a segment shaped as a truncated cylinder 0 magnetic field in a Halbach array of the type disclosed by Cooley (Wald, e.g., paragraph 28).

	Additionally or in the alternative, the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  Moreover, one of ordinary skill in the art would have recognized that the results of the combination were predictable.  For these reasons, the recitation that a first of the ferromagnetic segments is shaped as a truncated cylinder having a first flat surface and a second flat surface opposing the first flat surface along the common longitudinal direction and a third flat 

	Regarding claim 6, Cooley I in view of Wald discloses wherein a net magnetization of the first of the ferromagnetic segments is oriented in a direction substantially perpendicular to the common longitudinal direction at a specified angle to the third flat surface (see Cooley I in view of Wald as applied to claim 5; the magnets of Cooley I, implemented as segments having a hexagonal cross-section, will have a net magnetization in the yz plane that is substantially perpendicular to the x direction; in this combination, the direction of the net magnetization in the yz plane will necessarily be at an angle to one of the flat hexagonal sides of the segment).

	Regarding claim 10, Cooley I is not relied upon as explicitly disclosing wherein the plurality of rods comprises a plurality of at least partially cylindrical rods.  In closely related art, Wald discloses an assembly for providing a B0 magnetic field for a magnetic resonance imaging (MRI) system that includes a plurality of rods extending along a common longitudinal direction and positioned to form a bore extending along the common longitudinal direction, with the plurality of rods including a first rod that includes ferromagnetic segments, with each segment having a net magnetization in a plane that is substantially perpendicular to the common longitudinal direction, and with the plurality of rods incuding a plurality of at least partially cylindrical rods (Wald, e.g., Figs. 1-7 and paragraphs 23-30; see paragraph 28 in particular, the cross-section of the permanent magnets 30 may be a square, rectangle, circle, hexagon, or the like; the 0 magnetic field in a Halbach array of the type disclosed by Cooley (Wald, e.g., paragraph 28).

	Additionally or in the alternative, the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  Moreover, one of ordinary skill in the art would have recognized that the results of the combination were predictable.  For these reasons, the recitation that the plurality of rods comprises a plurality of at least partially cylindrical rods does not patentably define over Cooley in view of Wald.

	Regarding claim 18, Cooley I discloses an assembly for providing a B0 magnetic field for a magnetic resonance imaging (MRI) system, the assembly comprising:
a non-ferromagnetic frame forming a bore extending along a common longitudinal direction (Cooley I, e.g., Fig. 7, frame formed by ABS rings forming bore along x direction); and
	a plurality of ferromagnetic segments housed within the non-ferromagnetic frame (Cooley I, e.g., Fig. 7, cubic magnets),
	wherein at least some of the plurality of ferromagnetic segments have a net magnetization in a plane that is substantially perpendicular to the common longitudinal direction (Cooley I, e.g., Fig. 7, also see Fig. 1 illustrating principle of a dipolar Halbach cylinder; the cubic magnets of Fig. 7 (which are discrete magnets mimicking the dipolar pattern of Fig. 1) have a net magnetization in the yz plane that is substantially perpendicular to the x direction).

	Cooley I is not relied upon as explicitly disclosing that the plurality of ferromagnetic segments are a plurality of at least partially cylindrical ferromagnetic segments.  In closely related art, Wald discloses an assembly for providing a B0 magnetic field for a magnetic resonance imaging (MRI) system that includes
a non-ferromagnetic frame forming a bore extending along a common longitudinal direction, with a plurality of at least partially cylindrical ferromagnetic segments housed within the non-ferromagnetic frame (Wald, e.g., Figs. 1-7 and paragraphs 23-30; see paragraph 28 in particular, the cross-section of the permanent magnets 30 may be a square, rectangle, circle, hexagon, or the like; the examiner notes that a circular cross-section and a hexagonal cross-section each correspond to an at least partially cylindrical segment).  It would have been obvious before the effective filing date of the 0 magnetic field in a Halbach array of the type disclosed by Cooley (Wald, e.g., paragraph 30).

	Additionally or in the alternative, the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  Moreover, one of ordinary skill in the art would have recognized that the results of the combination were predictable.  For these reasons, the recitation that the plurality of ferromagnetic segments are a plurality of at least partially cylindrical ferromagnetic segments does not patentably define over Cooley in view of Wald.

	Regarding claim 19, Cooley I in view of Wald discloses wherein the non-ferromagnetic frame comprises a plurality of non-ferromagnetic sheets comprising slots configured to house segments of the plurality of at least partially cylindrical ferromagnetic segments (Cooley I, e.g., Fig. 7, frame formed by 

	Regarding claim 20, Cooley I in view of Wald discloses wherein a first of the plurality of at least partially cylindrical ferromagnetic segments is shaped as a truncated cylinder having a first flat surface and a second flat surface opposing the first flat surface along the common longitudinal direction and a third flat surface extending from the first flat surface to the second flat surface along the common longitudinal direction (see Cooley I in view of Wald as applied to claim 18, Wald, e.g., Figs. 1-7 and paragraphs 23-30; see paragraph 28 in particular, the cross-section of the permanent magnets 30 may be a square, rectangle, circle, hexagon, or the like; the examiner notes that a hexagonal cross-section provides a segment shaped as a truncated cylinder having a first flat surface and a second flat surface opposing the first flat surface along the common longitudinal direction and a third flat surface extending from the first flat surface to the second flat surface along the common longitudinal direction), wherein a net magnetization of the first of the plurality of at least partially cylindrical ferromagnetic segments is oriented in a direction substantially perpendicular to the common longitudinal direction at a specified angle to the third flat surface (see Cooley I in view of Wald as applied above; the magnets of Cooley I, implemented as segments having a hexagonal cross-section, will have a net magnetization in the yz plane that is substantially perpendicular to the x direction; in this combination, the direction of the net magnetization in the yz plane will necessarily be at an angle to one of the flat hexagonal sides of the segment).

Allowable Subject Matter
Claims 8, 12 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 13 would be allowable by virtue of its dependence from claim 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 2015/0260809 to Vidarsson relates to a magnetic field generator for an MRI device and methods for making same.
	WO 2017/072805 to Sotgiu relates to a magnet assembly for MRI.
	WO 2017/134635 to Shapiro relates to a magnetic resonance imaging (MRI) system that uses permanent magnets for the main magnetic field to image tissue.
	Huang et al., Portable Low-cost MRI System based on Permanent
Magnets/Magnet Arrays, arXiv:1812.10474 [physics.med-ph], Dec. 2018, relates to portable low-cost magnetic resonance imaging (MRI) systems for enabling “point-of-care” and timely MRI diagnosis.
	Z. H. Ren, L. Maréchal, W. Luo, J. Su and S. Y. Huang, "Magnet array for a portable magnetic resonance imaging system," 2015 IEEE MTT-S 2015 International Microwave Workshop Series on RF and Wireless Technologies for Biomedical and 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL R MILLER/Primary Examiner, Art Unit 2863